         Case 5:19-cv-03449 Document 1 Filed 06/18/19 Page 1 of 8




 1     CENTER FOR DISABILITY ACCESS
       Amanda Seabock, Esq., SBN 289900
 2     Chris Carson, Esq., SBN 280048
       Dennis Price, Esq., SBN 279082
 3     Mail: PO Box 262490
       San Diego, CA 92196-2490
 4     Delivery: 9845 Erma Road, Suite 300
       San Diego, CA 92131
 5     (858) 375-7385; (888) 422-5191 fax
       amandas@potterhandy.com
 6
       Attorneys for Plaintiff
 7
 8
 9
                           UNITED STATES DISTRICT COURT
10                        NORTHERN DISTRICT OF CALIFORNIA
11
12     Scott Johnson,                            Case No.

13               Plaintiff,
                                                 Complaint For Damages And
14       v.                                      Injunctive Relief For Violations
                                                 Of: American’s With Disabilities
15     Khatri, Inc., a California                Act; Unruh Civil Rights Act
       Corporation; and Does 1-10,
16
                 Defendants.
17
18
           Plaintiff Scott Johnson complains of Khatri, Inc., a California
19
     Corporation; and Does 1-10 (“Defendants”), and alleges as follows:
20
21
       PARTIES:
22
       1. Plaintiff is a California resident with physical disabilities. Plaintiff is a
23
     level C-5 quadriplegic. He cannot walk and also has significant manual
24
     dexterity impairments. He uses a wheelchair for mobility and has a specially
25
     equipped van.
26
       2. Defendant Khatri, Inc. owned the real property located at or about 360
27
     West A Street, Hayward, California, in March 2019.
28


                                            1

     Complaint
          Case 5:19-cv-03449 Document 1 Filed 06/18/19 Page 2 of 8




 1     3. Defendant Khatri, Inc. owns the real property located at or about 360
 2   West A Street, Hayward, California, currently.
 3     4. Defendant Khatri, Inc. owned Best Western Plus located at or about 360
 4   West A Street, Hayward, California, in March 2019.
 5     5. Defendant Khatri, Inc. owns Best Western Plus (“Hotel”) located at or
 6   about 360 West A Street, Hayward, California, currently.
 7     6. Plaintiff does not know the true names of Defendants, their business
 8   capacities, their ownership connection to the property and business, or their
 9   relative responsibilities in causing the access violations herein complained of,
10   and alleges a joint venture and common enterprise by all such Defendants.
11   Plaintiff is informed and believes that each of the Defendants herein,
12   including Does 1 through 10, inclusive, is responsible in some capacity for the
13   events herein alleged, or is a necessary party for obtaining appropriate relief.
14   Plaintiff will seek leave to amend when the true names, capacities,
15   connections, and responsibilities of the Defendants and Does 1 through 10,
16   inclusive, are ascertained.
17
18     JURISDICTION & VENUE:
19     7. The Court has subject matter jurisdiction over the action pursuant to 28
20   U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the Americans with
21   Disabilities Act of 1990, 42 U.S.C. § 12101, et seq.
22     8. Pursuant to supplemental jurisdiction, an attendant and related cause
23   of action, arising from the same nucleus of operative facts and arising out of
24   the same transactions, is also brought under California’s Unruh Civil Rights
25   Act, which act expressly incorporates the Americans with Disabilities Act.
26     9. Venue is proper in this court pursuant to 28 U.S.C. § 1391(b) and is
27   founded on the fact that the real property which is the subject of this action is
28   located in this district and that Plaintiff's cause of action arose in this district.


                                               2

     Complaint
          Case 5:19-cv-03449 Document 1 Filed 06/18/19 Page 3 of 8




 1     FACTUAL ALLEGATIONS:
 2     10. Plaintiff went to the Hotel in March 2019 (three times) with the
 3   intention to avail himself of its accommodation, motivated in part to
 4   determine if the defendants comply with the disability access laws.
 5     11. The Hotel is a facility open to the public, a place of public
 6   accommodation, and a business establishment.
 7     12. Parking spaces are one of the facilities, privileges, and advantages
 8   offered by Defendants to patrons of the Hotel.
 9     13. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
10   to provide accessible parking.
11     14. Currently, the defendants fail to provide accessible parking.
12     15. Guestrooms are another one of the facilities, privileges, and advantages
13   offered by Defendants to patrons of the Hotel.
14     16. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
15   to provide accessible guestrooms.
16     17. Currently, the defendants fail to provide accessible guestrooms.
17     18. The Hotel has a sales counter where it handles its transactions with
18   customers.
19     19. Unfortunately, on the dates of the plaintiff’s visits, the defendants failed
20   to provide an accessible sales counter.
21     20. Currently, the defendants fail to provide an accessible sales counter.
22     21. Plaintiff personally encountered these barriers.
23     22. By failing to provide accessible facilities, the defendants denied the
24   plaintiff full and equal access.
25     23. The failure to provide accessible facilities created difficulty and
26   discomfort for the Plaintiff.
27     24. The defendants have failed to maintain in working and useable
28   conditions those features required to provide ready access to persons with


                                               3

     Complaint
          Case 5:19-cv-03449 Document 1 Filed 06/18/19 Page 4 of 8




 1   disabilities.
 2     25. The barriers identified above are easily removed without much
 3   difficulty or expense. They are the types of barriers identified by the
 4   Department of Justice as presumably readily achievable to remove and, in fact,
 5   these barriers are readily achievable to remove. Moreover, there are numerous
 6   alternative accommodations that could be made to provide a greater level of
 7   access if complete removal were not achievable.
 8     26. Plaintiff will return to the Hotel to avail himself of its accommodation
 9   and to determine compliance with the disability access laws once it is
10   represented to him that the Hotel and its facilities are accessible. Plaintiff is
11   currently deterred from doing so because of his knowledge of the existing
12   barriers and his uncertainty about the existence of yet other barriers on the
13   site. If the barriers are not removed, the plaintiff will face unlawful and
14   discriminatory barriers again.
15     27. Given the obvious and blatant nature of the barriers and violations
16   alleged herein, the plaintiff alleges, on information and belief, that there are
17   other violations and barriers on the site that relate to his disability. Plaintiff will
18   amend the complaint, to provide proper notice regarding the scope of this
19   lawsuit, once he conducts a site inspection. However, please be on notice that
20   the plaintiff seeks to have all barriers related to his disability remedied. See
21   Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008) (holding that once a plaintiff
22   encounters one barrier at a site, he can sue to have all barriers that relate to his
23   disability removed regardless of whether he personally encountered them).
24
25   I. FIRST CAUSE OF ACTION: VIOLATION OF THE AMERICANS
26   WITH DISABILITIES ACT OF 1990 (On behalf of Plaintiff and against all
27   Defendants.) (42 U.S.C. section 12101, et seq.)
28     28. Plaintiff re-pleads and incorporates by reference, as if fully set forth


                                               4

     Complaint
          Case 5:19-cv-03449 Document 1 Filed 06/18/19 Page 5 of 8




 1   again herein, the allegations contained in all prior paragraphs of this
 2   complaint.
 3     29. Under the ADA, it is an act of discrimination to fail to ensure that the
 4   privileges, advantages, accommodations, facilities, goods and services of any
 5   place of public accommodation is offered on a full and equal basis by anyone
 6   who owns, leases, or operates a place of public accommodation. See 42 U.S.C.
 7   § 12182(a). Discrimination is defined, inter alia, as follows:
 8            a. A failure to make reasonable modifications in policies, practices,
 9                or procedures, when such modifications are necessary to afford
10                goods,    services,    facilities,   privileges,    advantages,   or
11                accommodations to individuals with disabilities, unless the
12                accommodation would work a fundamental alteration of those
13                services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
14            b. A failure to remove architectural barriers where such removal is
15                readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
16                defined by reference to the ADA Standards.
17            c. A failure to make alterations in such a manner that, to the
18                maximum extent feasible, the altered portions of the facility are
19                readily accessible to and usable by individuals with disabilities,
20                including individuals who use wheelchairs or to ensure that, to the
21                maximum extent feasible, the path of travel to the altered area and
22                the bathrooms, telephones, and drinking fountains serving the
23                altered area, are readily accessible to and usable by individuals
24                with disabilities. 42 U.S.C. § 12183(a)(2).
25     30. When a business provides parking for its customers, it must provide
26   accessible parking.
27     31. Here, the failure to provide accessible parking is a violation of the law.
28     32. When a business provides facilities such as a guestroom, it must provide


                                             5

     Complaint
            Case 5:19-cv-03449 Document 1 Filed 06/18/19 Page 6 of 8




 1   accessible guestrooms.
 2     33. Here, the failure to provide accessible guestrooms is a violation of the
 3   law.
 4     34. When a business provides facilities such as a sales or transaction
 5   counter, it must provide an accessible sales or transaction counter.
 6     35. Here, the failure to provide an accessible sales counter is a violation of
 7   the law.
 8     36. The Safe Harbor provisions of the 2010 Standards are not applicable
 9   here because the conditions challenged in this lawsuit do not comply with the
10   1991 Standards.
11     37. A public accommodation must maintain in operable working condition
12   those features of its facilities and equipment that are required to be readily
13   accessible to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
14     38. Here, the failure to ensure that the accessible facilities were available
15   and ready to be used by the plaintiff is a violation of the law.
16
17   II. SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
18   RIGHTS ACT (On behalf of Plaintiff and against all Defendants.) (Cal. Civ.
19   Code § 51-53.)
20     39. Plaintiff repleads and incorporates by reference, as if fully set forth
21   again herein, the allegations contained in all prior paragraphs of this
22   complaint. The Unruh Civil Rights Act (“Unruh Act”) guarantees, inter alia,
23   that persons with disabilities are entitled to full and equal accommodations,
24   advantages, facilities, privileges, or services in all business establishment of
25   every kind whatsoever within the jurisdiction of the State of California. Cal.
26   Civ. Code §51(b).
27     40. The Unruh Act provides that a violation of the ADA is a violation of the
28   Unruh Act. Cal. Civ. Code, § 51(f).


                                             6

     Complaint
              Case 5:19-cv-03449 Document 1 Filed 06/18/19 Page 7 of 8




 1      41. Defendants’ acts and omissions, as herein alleged, have violated the
 2   Unruh Act by, inter alia, denying, or aiding, or inciting the denial of, Plaintiff’s
 3   rights to full and equal use of the accommodations, advantages, facilities,
 4   privileges, or services offered.
 5      42. Because the violation of the Unruh Civil Rights Act resulted in difficulty,
 6   discomfort or embarrassment for the plaintiff, the defendants are also each
 7   responsible for statutory damages, i.e., a civil penalty. (Civ. Code § 55.56(a)-
 8   (c).)
 9      43. Although the plaintiff was markedly frustrated by facing discriminatory
10   barriers, even manifesting itself with minor and fleeting physical symptoms,
11   the plaintiff does not value this very modest physical personal injury greater
12   than the amount of the statutory damages.
13
14             PRAYER:
15             Wherefore, Plaintiff prays that this Court award damages and provide
16   relief as follows:
17           1. For injunctive relief, compelling Defendants to comply with the
18   Americans with Disabilities Act and the Unruh Civil Rights Act. Note: the
19   plaintiff is not invoking section 55 of the California Civil Code and is not
20   seeking injunctive relief under the Disabled Persons Act at all.
21           2. Damages under the Unruh Civil Rights Act, which provides for actual
22   damages and a statutory minimum of $4,000 for each offense.
23
24
25
26
27
28


                                              7

     Complaint
         Case 5:19-cv-03449 Document 1 Filed 06/18/19 Page 8 of 8




 1      3. Reasonable attorney fees, litigation expenses and costs of suit, pursuant
 2   to 42 U.S.C. § 12205; and Cal. Civ. Code §§ 52.
 3
     Dated: June 15, 2019            CENTER FOR DISABILITY ACCESS
 4
 5
                                     By:
 6
                                     ____________________________________
 7
                                            Amanda Seabock, Esq.
 8                                          Attorney for plaintiff

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                           8

     Complaint
